DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on March 16, 2021. Original claims 1-21 are pending and are subject to restriction/election as discussed below. 
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 1-19, drawn to a method for coordinating an electronic signing process for an equity financing transaction for a corporate entity, the method comprising (the steps recited in the claim) classified in CPC class G06Q40, subclass 06. A utility of this invention is interactively requesting term sheet information from the initiating user about a term sheet relating to the equity financing transaction, the term sheet information including two or more of: at least one investing party, an amount of financing to be made by the at least one investing party, and a price per share; generating stock class information based on the amount of financing and the price per share, and, based on the retrieved pre-transaction equity capitalization information; obtaining approvals from corporate representatives using the corporate representative information; storing a post-transaction corporate charter as core records associated with the corporate entity; and saving a closing date and transaction documents as core records in the computer system. 
	II.	Claim 20, drawn to a computer document storage system for organizing, managing, and reporting equity financing information relating to a corporate entity, comprising (the structure recited in the claim), classified in CPC class G06Q40, subclass 06. A utility of this invention is organizing, managing, and reporting equity financing information relating to a corporate entity. 
	III.	Claim 21, drawn to a method for coordinating an electronic signing process for an equity financing transaction for a corporate entity, comprising (the steps recited in the claim), classified in CPC class G06Q40, subclass 06. A utility of this invention is generating a set of post-transaction corporate governing documents; obtaining approval of the post-transaction corporate documents from approvers of the corporate entity according to the pre-transaction corporate documents; 	requesting approval by counsel, including counsel of post-transaction investors; if any changes to the post-transaction corporate documents are needed, subsequently re-approving the post-transaction documents by the approvers; and executing the post-transaction corporate documents. 
	 
3.	The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. As is obvious from the steps and features of the inventions and their separate utility, the inventions are distinct from each other. See MPEP § 806.05(d). 
Restriction for examination purposes as indicated is proper because the inventions are distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because the inventions require a different field of search (for example, searching different databases, different electronic resources, and/or employing different search queries) even though they are classified in the same CPC Class/Subclass. 
4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

5.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

May 8, 2022